UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
GREEN BAY DIVISION

 

UNITED STATES OF AMERICA
Vv.
XENGXAI YANG, Case No.: 19-CR-67

Defendant.

 

WAIVER OF RIGHT TO JURY TRIAL

 

Pursuant to Fed. R. Crim P. 23, Xengxai Yang hereby knowingly and voluntarily
waives his right to a jury trial in this case. By the signature below, the government

consents. This waiver is conditioned upon the Court's approval, pursuant to Rule

 

 

 

 

23(a)(3).
ae ba
Date HKENGXAI ¥ANG
ee
(9/6 /ro 7
Date’ ( TOM PHIDCIP

Attorney for defendant

| iS \zs20 (Warr

 

Date | ° ANDREW MAIER
Assistant United States Attorney

APPROVED this day of October, 2020.

 

WILLIAM C. GRIESBACH
United States District Judge
